 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT

 6                               EASTERN DISTRICT OF CALIFORNIA

 7

 8    ALLEN HAMMLER,                                         Case No. 1:19-cv-01057-SAB (PC)

 9                        Plaintiff,
                                                             ORDER TO SUBMIT APPLICATION
10             v.                                            TO PROCEED IN FORMA PAUPERIS
                                                             OR PAY FILING FEE WITHIN 45 DAYS
11    STATE OF CALIFORNIA, et al.,
12                        Defendants.                        FORTY-FIVE (45) DAY DEADLINE

13

14            Plaintiff Allen Hammler is a state prisoner proceeding pro se in a civil rights action pursuant

15   to 42 U.S.C. ' 1983. Plaintiff has not paid the $400.00 filing fee, or submitted an application to

16   proceed in forma pauperis pursuant to 28 U.S.C. ' 1915.

17            Accordingly, IT IS HEREBY ORDERED that:

18            Within forty-five (45) days of the date of service of this order, Plaintiff shall submit the

19   attached application to proceed in forma pauperis, completed and signed, or, in the alternative, pay

20   the $400.00 filing fee for this action. No requests for extension will be granted without a

21   showing of good cause. Failure to comply with this order will result in dismissal of this action.

22
     IT IS SO ORDERED.
23

24   Dated:     August 5, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                         1
